DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 11/07/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Kim et al., “Chemical Stability and Electrical Performance of Dual-Active-Layered Zinc−Tin−Oxide/Indium−Gallium−Zinc−Oxide Thin-Film Transistors Using a Solution Process, “ ACS, Applied Materials and Interfaces, 2013, 5, pp. 6108−6112).
Regarding claim 1, Kim discloses a method of manufacturing a thin film transistor, comprising forming a gate electrode (Fig. 1d, “Gate”), forming an oxide semiconductor layer  (Fig.1D, “DALZI”) at least partially overlapping the gate electrode (“Gate”), and forming a source electrode (“S/D’)  and a drain electrode  (“S/D”) electrically connected to the oxide semiconductor layer (“SiO2”), wherein the forming of the oxide semiconductor layer comprises forming a first oxide semiconductor layer (“IGZO”), and forming a second oxide semiconductor layer (“ZTO”) on the first oxide semiconductor layer (“IGZO”), the second oxide semiconductor layer having a higher energy bandgap than the first oxide semiconductor layer, the forming of the second oxide semiconductor layer is performed by a different process from the forming of the first oxide semiconductor layer (page 6108, Section 2.1; page 6109, Section 2.2; note: two different solutions), and the forming of the second oxide semiconductor layer comprises spraying a precursor solution for the second oxide semiconductor on the first oxide semiconductor layer followed by heat treatment (page 6109, Section 2.2, paragraph 1).
Regarding claim 4, Kim discloses wherein the heat treatment is performed at about 250 0C to about 450 C (page 6109, Section 2.2).
	Regarding claim 5, Kim discloses wherein the second oxide semiconductor layer is formed to be thicker than the first oxide semiconductor layer (page 6109, Section 2.2).
	Regarding claim 6, Kim discloses wherein the precursor solution for the second oxide semiconductor comprises a zinc precursor and a tin precursor (page 6109, Section 2.2).
Regarding claim 7, Kim discloses the first oxide semiconductor layer is an indium-gallium-zinc oxide layer, and the second oxide semiconductor layer is a zinc-tin oxide layer (Fig.1d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Tian (Tian et al., “High-performance dual-layer channel indium gallium zinc oxide thin-film transistors fabricated in different oxygen contents at low temperature,“ Japanese Journal of Applied Physics 53, 04EF07 (2014)).
Regarding claim 2, Kim does not disclose wherein the forming of the first oxide semiconductor layer is performed by a vapor deposition process.
Tian however discloses the forming of the first oxide semiconductor layer is performed by a vapor deposition process (page 1, Section 2, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Kim with Tian to form the first oxide semiconductor layer is performed by a vapor deposition process for the purpose forming TFT with better performance (page 1, column1 paragraph 4).
Regarding claim 3, Kim does not disclose wherein the heat treatment is performed at a higher temperature than the forming of the first oxide semiconductor layer.
Kim discloses heat treatment at 450 C ((page 6109, Section 2.2). And Tian discloses forming a first oxide semiconductor layer at room temperature (page 2, column 1, paragraphs 2-3).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Kim with Tian to perform the heat treatment at a higher temperature than the forming of the first oxide semiconductor layer for the purpose forming TFT with better performance (page 1, column1 paragraph 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891